Citation Nr: 1739348	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for right inguinal hernia with gastroesophageal reflux disease (GERD), to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was last before the Board in October 2015, whereupon it was remanded for additional development.  Following the issuance of a December 2016 supplemental statement of the case continuing the denial of an initial compensable rating, the case was returned to the Board for its adjudication.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2015.  A transcript from this hearing has associated with the claims file. 


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's right inguinal hernia with GERD has been shown to be remediable and without true hernia protrusion, despite not having been operated on; however, it has also been shown to be productive of persistent recurrent epigastric distress with substernal shoulder pain of a mild severity. 

2.  The disability picture for the right inguinal hernia with GERD has not presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for right inguinal hernia with GERD have been met; the criteria for a disability rating in excess of 10 percent for this condition, to include on an extraschedular basis, have not been met.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.114, Diagnostic Codes 7338, 7346 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Factual Background and Special Evaluation Considerations

Service connection was granted for right inguinal hernia in a January 2008 rating decision, with a noncompensable evaluation effective October 30, 2006.  Thereafter, while his claim for a compensable initial rating of the right inguinal hernia was on appeal, the Veteran filed a separate claim of service connection for GERD.  In an October 2013 rating decision, the RO granted service connection for GERD and included GERD in the total evaluation of the right inguinal hernia, maintaining the noncompensable rating for both disabilities.
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In the specific case of evaluating diseases of the digestive system, particularly within the abdomen, the Board is cognizant that although diseases may differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2016). 

In this regard, 38 C.F.R. § 4.114 indicates that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. Here, the Veteran has been rated as noncompensable for his right inguinal hernia and has been granted a 40 percent evaluation for his left inguinal hernia, which is not currently under appeal.  In addition, the Veteran has been granted service connection for GERD, the evaluation of which has been added to the extant evaluations for both right and left inguinal hernia.  

The noncompensable rating for right inguinal hernia was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338, which specifically details that a noncompensable evaluation is warranted for a hernia that is small, reducible, or without true hernia protrusion; or that is not operated on but is still remediable.  A 10 percent evaluation is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for recurrent postoperative hernias or unopened irremediable hernias, not well supported by truss, or not readily reducible.  A 60 percent evaluation is warranted for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable. 

The 40 percent rating for left inguinal hernia was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7339, pertaining to postoperative ventral hernias.  Diagnostic Code 7339 dictates that a noncompensable evaluation is warranted for postoperative healed wounds with no disability and where a belt is not indicated.  A 20 percent evaluation is warranted for a small ventral postoperative hernia not well supported by a belt under ordinary conditions; or a healed ventral hernia; or postoperative wounds with weakening of abdominal wall and indications for a supporting belt.  A 40 percent evaluation is warranted for a large ventral postoperative hernia not well supported by belt under ordinary conditions.  A 100 percent evaluation is warranted for a massive persistent postoperative ventral hernia with serve diastasis of recti muscles; or extensive diffuse destruction; or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

The service-connected GERD has not been assigned a separate evaluation under any diagnostic code.  As GERD is not specifically listed in the rating criteria, it is rated by analogy to hiatal hernia, which is rated under Diagnostic Code 7346.  See 38 C.F.R. § 4.20.  Pursuant to Diagnostic Code 7346, a 10 percent rating is warranted for hiatal hernia when two or more of the symptoms of the 30 percent evaluation are present but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

After reviewing the history of application of diagnostic criteria in this case, the Board finds that it can include a consideration of the symptomatology of the Veteran's GERD in determining the proper evaluation of the right inguinal hernia with GERD without violating principles of pyramiding.  To begin, 38 C.F.R. 
§ 4.114 does not specifically restrict the combining of Diagnostic Codes 7338, 7339, and 7346.  More importantly, an analysis of the criteria utilized under each diagnostic code shows that there is no overlap of symptomatology.  Diagnostic Codes 7338 and 7339 contemplate the evaluation of inguinal and ventral hernias, two distinct areas of the body.  Although both the right and left inguinal hernias were found to be secondary to the same colectomy and ileostomy procedures, the Veteran has been shown to experience distinct symptomatology that has been attributed to each separate disability.  As for the criteria used in the evaluation of GERD under Diagnostic Code 7346, they pertain solely to epigastric distress and pain and do not involve either the ventral or inguinal hernia symptoms contemplated by Diagnostic Codes 7338 and 7339.  Finally, the Board notest that, in evaluating the Veteran's left hernia, the RO did not emphasize the symptoms of GERD but instead focused on the symptoms listed in Diagnostic Code 7338.  Accordingly, the Board finds that it may include a consideration of GERD symptoms under Diagnostic Code 7346 in its evaluation of the Veteran's right inguinal hernia with GERD without violating principles of pyramiding.  

Analysis

A review of VA treatment records shows that the Veteran first reported experiencing pain in the right inguinal area in April 2006.  According to the corresponding May 2006 outpatient record, a physical examination revealed that the hernia caused discomfort but no nausea or vomiting and that the symptoms began three months prior.  Thereafter, a June 2006 outpatient record shows that the Veteran reported to his local VA medical center with complaints of vomiting and diarrhea.  In an April 2009 evaluation of a gallstone he reported indigestion as well as a dull aching discomfort in the lower abdomen relieved by laying supine and exacerbated by sitting or standing upright.  This pain was attributed to a spine condition.  In July 2009 the Veteran had surgery to remove a bladder stone, which resolved his right lower abdomen pain.  Subsequent records show that the Veteran has continued to report intermittent right inguinal hernia pain and has received treatment for that pain.  

The Veteran was first afforded an examination in connection with his claim of service connection for right inguinal hernia in May 2007.  He reported right inguinal pain that began in 2006, as well as tenderness triggered by slight physical motion in the inguinal area.  Specifically, he detailed that standing greater than 30 to 45 minutes caused pain in the right inguinal area, and standing for any longer period of time incapacitated him completely.  Furthermore, he stated that he experienced pain in the groin area when he was prone and lying down, usually while attempting to sleep.  A physical examination revealed a right inguinal hernia with mild tenderness but no other residuals.  

The Veteran's right inguinal hernia was evaluated again in a June 2009 VA digestive condition examination.  He reported mild pain on the day of the examination but stated that he experienced episodically severe pain in the last month in the right lower quadrant.  He also detailed symptoms of chronic diarrhea.  According to the Veteran he had a diagnosis of GERD treated successfully with medication.  A physical examination showed that the hernia was four centimeters in size, and was remediable and reducible.  Furthermore, the examiner found that while a belt was indicated, a truss was not indicated.  The examiner's impression was that the right inguinal hernia precluded lifting and pulling and resulted in mild to moderate debility in the form of a severe impact on many activities of daily life. 

The Veteran was afforded a separate examination to evaluate his GERD in August 2013.  He reported symptoms of reflux and indigestion that began in 1990.  A physical examination revealed no esophageal stricture, spasm or diverticula, and no further symptoms beyond the reported reflux and indigestion.  It was the examiner's impression that the GERD would have no functional impact on the Veteran's occupational functioning.  

During the June 2015 hearing, the Veteran asserted that the right inguinal hernia caused him pain on exertion, particularly when trying to rise from a seated position.  He also detailed a conversation that he had with the head of surgery at the Birmingham, Alabama VA medical center in which he was told that it was too dangerous for him to have any further intestinal surgery to alleviate pain from his right inguinal hernia.  Accordingly, although he wanted to have surgery to repair his right inguinal hernia, he had not done so.  It was the Veteran's contention that although his inguinal hernia had not been operated on, he still warranted a 10 percent evaluation under the appropriate Diagnostic Code on an extraschedular basis.  As for the GERD, the Veteran simply stated that he still experienced reflux for which he was taking medication.  

The Veteran's right inguinal hernia with GERD was most recently evaluated in a September 2016 VA examination.  According to the examination report, the Veteran was diagnosed with GERD in October 2006.  He reported symptoms of frequent burping and burning sensation in the stomach about four to seven days per week.  A physical examination revealed heartburn, reflux, regurgitation, substernal arm pain, four or more sleep disturbances per year, transient nausea, and mild vomiting.  No esophageal stricture, spams, or acquired diverticulum was indicated.  It was the examiner's opinion that the GERD did not have any impact on the Veteran's ability to work.  

As for the right inguinal hernia, the Veteran report occasional hernia protrusion.  A physical examination showed that the hernia appeared operable and remediable, with no protrusion.  It was the examiner's impression that the hernia could be well supported by a truss or belt.  In conclusion, the examiner opined that the right inguinal hernia had no impact on the Veteran's ability to work.  

Upon consideration of the evidence, the Board finds that the Veteran's right inguinal hernia with GERD warrants a 10 percent evaluation pursuant to the diagnostic criteria pertaining to his symptoms of epigastric distress as associated with his GERD.  Before delving into the merits of the 10 percent rating, however, the Board also highlights the fact that there is no basis for an increased rating considering the diagnostic criteria for the hernia alone.  Preliminarily, it is noted that the Veteran has never had an operation to alleviate the symptoms of his right inguinal hernia, namely pain and discomfort triggered by physical movement.  Furthermore, on each of the Veteran's VA examinations, the right inguinal hernia was found to be reducible and did not have any protrusion.  Each VA examiner found that the hernia could be remedied with surgery or that the pain could be alleviated with a truss or belt.  Nothing that the Veteran has stated or in the claims file indicates that the right inguinal hernia would not be remedied were the Veteran to have it operated on, and there is no evidence that the symptoms of the  right inguinal hernia could not be alleviated with the use of a belt or truss.  The Board thus finds that the right inguinal hernia, although not operated on, is still remediable and the symptoms can be alleviated by truss or belt.  This corresponds directly with the noncompensable criteria as set forth in Diagnostic Code 7338.  For the Veteran's right inguinal hernia to warrant a 30 percent rating, it would have to be shown that it was irremediable even with surgery or the use of a truss or belt.  Therefore, an increased rating for the right inguinal hernia with GERD on the basis of Diagnostic Code 7338 is denied. 

On the other hand, the Veteran has never been granted a disability rating which encompasses the symptoms of his GERD condition.  On the October 2013 GERD examination, the Veteran reported symptoms of reflux and indigestion, which the examiner found to have no functional impact on his occupational functioning.  On the more recent September 2016 examination, however, the Veteran endorsed far more symptoms, including heartburn, reflux, regurgitation, substernal arm pain, four or more sleep disturbances per year, transient nausea, and mild vomiting.  The September 2016 examiner did not find that these symptoms had any impact on the Veteran's occupational functioning.  Furthermore, the Veteran during the June 2015 hearing did not attest to any functional impairment attributable to his GERD symptoms, and stated only that he had recurrent reflux.  That being said, the Board finds that the Veteran's GERD symptomatology warrants a 10 percent rating, as he experiences several of the symptoms set forth under the criteria for a 30 percent rating pursuant to Diagnostic Code 7346 but has not shown that these symptoms result in considerable impairment of his health.  

For the symptomatology of the GERD to warrant a 30 percent rating, the record would have to show that the GERD symptoms result in significant impairment in the Veteran's health.  On the September 2016 examination, however, the examiner found that each of the symptoms endorsed by the Veteran were of mild or transient severity, and indicated that they had no impact on his occupational functioning.  Accordingly, the Board finds that the symptomatology of the Veteran's right inguinal hernia, together with his GERD, corresponds most closely with the criteria for a 10 percent rating pursuant to Diagnostic Code 7346.  

The Veteran has also asserted that he is entitled to a higher initial rating for his right inguinal hernia with GERD on an extraschedular basis.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun, 22 Vet. App. at 115-16.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service (Director) to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the claims file has already been referred to the Director for an evaluation of whether an extraschedular rating is warranted for the right inguinal hernia with GERD.  In a December 2016 memorandum, the Director found that an extraschedular evaluation was not warranted.  In support thereof, the Director noted that there was no evidence of hospitalizations, emergency room visits, or surgical procedures for the right inguinal hernia with GERD.  Furthermore, the Director highlighted the fact that no protrusion was found on the September 2016 VA examination.  In conclusion, the Director stated that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical, and that thus entitlement to an extraschedular evaluation was not established. 

The Board's own review of the record accords with the determination of the Director that an extraschedular evaluation is not warranted.  On the Veteran's May 2009 application for a total disability rating on the basis of individual unemployability, submitted on VA Form 21-8940, he reported that he last was able to work full time in September 2000, which is also when he asserted that he became too disabled to work.  He indicated that he did not attempt to obtain employment since he became too disabled to work.  

In an October 2009 correspondence, the Veteran's last reported employer indicated that the Veteran worked for the employer from September 1997 to April 2000.  No reason for the Veteran's termination was provided, and there is no other indication that he was let go due to the symptoms of his right inguinal hernia with GERD.  

After consideration of the record, the Board finds that the disability picture for the Veteran's right inguinal hernia with GERD is not so unusual or exceptional in nature as to render the 10 percent evaluation under Diagnostic Code 7346 inadequate.  Turning to the first step of the extraschedular analysis, the symptomatology and impairment caused by the Veteran's right inguinal hernia with GERD are specifically contemplated by the schedular rating criteria.  The schedular rating criteria provides for a 10 percent disability rating on the basis of symptoms that do not result in a significant impairment of health.  Although there is evidence that the Veteran experiences many interrelated epigastric symptoms attributable to his right inguinal hernia with GERD, as discussed the record does not show that the severity of these symptoms are more than mild in degree, which is directly encompassed by the 10 percent rating.

As for the second step of the extraschedular analysis, the Board does not find sufficient evidence in the record that the disability picture for the right inguinal hernia with GERD exhibits factors such as "marked interference with employment" and "frequent periods of hospitalization."  There is no evidence that the Veteran has ever been hospitalized for the symptoms of his right inguinal hernia with GERD.  Furthermore, the Board notes that the Veteran has not presented any documentary evidence to substantiate his claim that his right inguinal hernia with GERD specifically prevented him from working after he last worked in April 2000.  The October 2009 correspondence from his former employer did not indicate that he was terminated for his inability to work as due to any disability, and none of the VA examiners that have evaluated the right inguinal hernia with GERD have found that the condition had any functional impact on the Veteran's ability to work. 

In conclusion, the Board finds that the disability picture for the Veteran's right inguinal hernia with GERD does not warrant an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Veteran has been granted a 10 percent rating under Diagnostic Code 7346 for his right inguinal hernia with GERD, and his symptomatology closely approximates the criteria for that 10 percent rating.  Furthermore, the preponderance of the evidence does not show that the right inguinal hernia with GERD exhibits factors such as "frequent periods of hospitalization" or "marked interference with employment."  Accordingly, the Board finds that the newly awarded 10 percent rating is appropriate and that an extraschedular rating is not warranted. 

The Board also notes that the Veteran has not asserted, nor does the evidence suggest, that his service-connected right inguinal hernia with GERD renders him unable to secure or follow a substantially gainful occupation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  






ORDER

An initial disability rating of 10 percent for right inguinal hernia with GERD is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals





	

Department of Veterans Affairs


